Citation Nr: 0300022	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether an effective date prior to October 16, 2000, is 
warranted for a 10 percent evaluation for tinnitus.  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel













INTRODUCTION

The veteran had active service from December 1964 to 
November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it").  As discussed below, 
prior RO decisions have denied claims for higher ratings 
for the veteran's hearing loss of the left ear, and those 
decisions are final.  Although the veteran has requested 
an earlier effective date, he has at no time raised a 
claim that there was clear and unmistakable error (CUE) in 
any of the prior decisions.  Therefore, this matter is not 
before the Board.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
evaluation for his service connected hearing loss of the 
left ear was received on October 16, 2000.  

2.  Entitlement to service connection for tinnitus was 
established in an October 2001 rating decision; a 10 
percent evaluation was assigned for this disability 
effective from the October 16, 2000, date of receipt of 
the claim.  

3.  The medical evidence is sufficient to establish that 
the veteran had tinnitus in the year prior to October 16, 
2000.


CONCLUSION OF LAW

The veteran is entitled to an effective date of October 
16, 1999, for the assignment of a 10 percent evaluation 
for service connected tinnitus.  38 U.S.C.A. §§ 5107(b), 
5110(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.400(o), 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective 
date prior to October 16, 2000, for a 10 percent 
evaluation for tinnitus.  He argues that his symptoms have 
been the same since he left active service.  Therefore, he 
believes a 10 percent evaluation should have been 
effective from that time.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

The veteran received timely notice of the decision on 
appeal in an October 2001 letter.  This letter included a 
copy of the rating decision, which explained to the 
veteran the reasons and bases for that decision.  After 
the veteran submitted his notice of disagreement, he was 
provided with a Statement of the Case that contains the 
laws and regulations concerning his claim, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  The Statement of the Case also included the 
provisions of the VCAA, which notified the veteran of what 
evidence would be obtained by VA, what evidence he was 
responsible for submitting, and what assistance could be 
provided by VA to help him obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There is no indication that there are any outstanding 
medical records that are relevant to the veteran's appeal.  
In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect 
on the outcome of this claim.  Even if other medical 
evidence exists concerning the veteran's tinnitus, it is 
legally impossible to get an effective date any earlier 
than one year before the date the claim was ultimately 
received.  Since the Board is granting the veteran an 
earlier effective date in this case, no prejudice to him 
results from the Board issuing this decision.

Therefore, in the circumstances of this case, a remand 
would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted. 

A VA examination conducted in December 1982 demonstrated 
high frequency hearing loss.  This examination also showed 
a history of periodic tinnitus.  On the service medical 
records and the December 1982 VA examination, entitlement 
to service connection for defective hearing of the left 
ear was established in a January 1983 rating decision.  A 
zero percent evaluation was assigned for this disability, 
effective from September 1982.  

The veteran was notified of the January 1983 rating 
decision in a February 1983 letter.  This letter also 
provided the veteran with his procedural and appellate 
rights.  He did not submit a Notice of Disagreement within 
one year of receipt of the notice of this decision.  

The next communication from the veteran regarding his 
hearing loss was a VA Form 21-526, Veteran's Application 
for Compensation or Pension, received September 3, 1999.  
He was afforded a VA examination in conjunction with this 
claim in October 1999.  The diagnoses included hearing 
disturbance, and mild tinnitus.  On the basis of this 
examination, a November 1999 rating decision denied 
entitlement to an increased evaluation for the veteran's 
defective hearing of the left ear.  

The veteran was notified of the November 1999 rating 
decision and provided with his appellate rights in a 
November 1999 letter.  He submitted a notice of 
disagreement with this decision in June 2000, and a 
Statement of the Case was issued in July 2000.  The cover 
letter noted that a VA Form 9, Appeal to Board of 
Veterans' Appeals, was included.  It added that the 
instructions provided with the VA Form 9 would tell the 
veteran what he needed to do, and how long he had to do 
it.  

The next communication received from the veteran was 
statement dated October 16, 2000.  The veteran stated he 
wished to be re-evaluated for his hearing.  He added that 
his hearing had become worse, and that he now needed a 
hearing aid.  The veteran did not make any reference to 
his September 1999 claim, the November 1999 rating 
decision, or the July 2000 Statement of the Case.  A 
report of a private examination conducted in August 2000 
was submitted with the veteran's statement.  This 
examination included an impression of hearing loss.  The 
examiner noted that the veteran denied any significant 
tinnitus.  

On the basis of the October 16, 2000, statement, the 
veteran was afforded a VA examination in August 2001.  The 
diagnoses were hearing loss of the left ear, and tinnitus 
of the left ear.  

In an October 2001 rating decision, entitlement to a 
compensable evaluation for the veteran's defective hearing 
of the left ear was denied.  However, entitlement to 
service connection for tinnitus was established, and a 10 
percent evaluation was assigned for this disability, 
effective the date of receipt of the October 16, 2000, 
statement.  The veteran submitted a notice of disagreement 
with the effective date of this decision, and the current 
appeal ensued.  

An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (2002).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.  While special 
wording is not required, the Notice of Disagreement must 
be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  

A Substantive Appeal consists of a properly completed VA 
Form 9,  ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If 
the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The 
Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of  
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, 
the argument should be related to specific items in the 
Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement 
of the Case or a Supplemental Statement of the Case which 
is not specifically contested.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202. 

Initially, the Board must address the finality of the 
prior rating decisions that considered the evaluation of 
the veteran's service connected hearing loss of the left 
ear.  The Board finds that the July 1983 rating decision 
is final.  The veteran did not submit a notice of 
disagreement with this decision within one year of receipt 
of the letter of notification.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002). 

The Board also finds that the November 1999 rating 
decision is final.  Although the veteran submitted a 
Notice of Disagreement with this decision, and he was 
provided with a Statement of the Case and information 
regarding what was required for a substantive appeal, he 
did not submit a Substantive Appeal.  There is nothing in 
the October 16, 2000, statement that can be interpreted to 
suggest that the veteran intended to complete his appeal 
of the November 1999 rating decision.  The October 16, 
2000, statement does not refer to any prior claims, does 
not refer to any prior decisions, and does not refer to 
the July 2000 Statement of the Case.  The statement simply 
says that his disability had become worse, and that he 
should be re-evaluated.  The RO interpreted the October 
16, 2000, statement as a new claim, and there is nothing 
to indicate that it can or was meant to be interpreted in 
any other fashion.  The veteran has not contended 
otherwise.  Therefore, as the veteran did not submit a 
timely Substantive Appeal of the November 1999 rating 
decision, it is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), 20.200, 20.202.  

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  The implementing regulation provides that the 
effective date of an evaluation and an award of 
compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, 
if the application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also 
Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider 
all the evidence of record, including that which predated 
a decision on the same matter, to determine when an 
ascertainable increase occurred in the rated disability.).  
The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable 
that the disorder had increased in severity during that 
time.  See also VAOGCPREC 12-98.

When the veteran filed his claim October 2000, it was a 
claim for an increase since he had been service-connected 
for hearing loss of the left ear since 1982.  He did not 
request service connection for tinnitus.  However, the 
claim for an increase encompassed a claim to rate all 
manifestations of the service-connected disability.

The prior decisions by the RO as to the evaluations to be 
assigned the manifestations of the veteran's service-
connected hearing loss are final, and the veteran has not 
claimed CUE.  It is undisputed that the veteran did not 
file a claim for an increase between the date the last 
such claim was denied in November 1999 the October 2000 
claim.  Therefore, the earliest possible effective date 
that could legally be granted would be one year prior to 
the date of that claim.  The pertinent issue is whether 
the claim for an increase in October 2000 preceded or 
followed the date as of which it was factually 
ascertainable that there had been an increase in 
disability.

In order for an effective date earlier than the date of 
claim to be assigned, the evidence must show that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  VA must consider all the 
evidence in evaluating whether the disability in question 
increased in severity within one year prior to the date of 
the claim for an increase.  Hazan; Swanson. 

The rating code that governs the evaluation of the 
veteran's disability states recurrent tinnitus is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.87, Code 
6260 (2002).  

It cannot be ascertained, with certainty, that the veteran 
has consistently had tinnitus since active service.  In 
fact, the August 2000 private examination states that 
there was no significant tinnitus.  However, the medical 
evidence shows a history of tinnitus was noted upon 
examination in December 1982.  Tinnitus was also present 
upon examination in October 1999.  The veteran argues that 
he is entitled to an earlier effective date because of 
symptoms he has experienced since active service.  

In this case, the 1982 examination, in conjunction with 
the October 1999 examination, are sufficient to place the 
evidence in equipoise.  The Board is unwilling to say, 
with any degree of certainty, that the veteran did not 
meet the criteria for a separate 10 percent rating for 
tinnitus in the year prior to his claim.  In the 
circumstances of this case, it is equally possible that he 
did experience tinnitus.

When, after considering all the evidence, a reasonable 
doubt arises regarding a determinative issue, such as, in 
this case, whether the veteran met the criteria for a 
separate 10 percent rating for tinnitus in the year prior 
to October 16, 2000, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Having reviewed the evidence in this case, the 
Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
The medical evidence establishes that it is at least as 
likely as not that the veteran did have such symptoms.  
Therefore, resolving every reasonable doubt in favor of 
the veteran, an effective date of October 16, 1999, is 
warranted for the assignment of a 10 percent rating for 
tinnitus.  That is, by law, the earliest date that can be 
granted based on a claim for an increase.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  







ORDER

An effective date of October 16, 1999, for the assignment 
of a 10 percent evaluation for tinnitus is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

